

115 HR 2773 IH: To authorize the Secretary of Veterans Affairs to sell Pershing Hall.
U.S. House of Representatives
2017-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2773IN THE HOUSE OF REPRESENTATIVESJune 6, 2017Mr. Coffman (for himself, Mr. Perlmutter, Ms. Kuster of New Hampshire, and Mr. Duncan of Tennessee) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to sell Pershing Hall. 
1.Authorization of sale of Pershing HallSection 403 of the Veterans’ Benefits Programs Improvement Act of 1991 (Public Law 102–86; 38 U.S.C. 2400 note) is amended by adding at the end the following new subsection:  (f)Authorization of sale (1)The Secretary shall sell for fair market value Pershing Hall and transfer and convey to the purchaser all right, title, and interest of the United States in or to such property. The Secretary shall determine fair market value based on an independent assessment conducted by a nongovernmental entity. The Secretary may only accept money as consideration for such sale. As a condition of such sale, the Secretary shall require that the purchaser agree to preserve the architectural details of the exterior and interior of Pershing Hall. 
(2)On or before the date on which the Secretary sells Pershing Hall pursuant to paragraph (1), the Secretary shall transfer to the American Battle Monuments Commission any personal property (including memorabilia regarding General Pershing and the American Expeditionary Forces in France during World War I) in the possession of the Department of Veterans Affairs as of the date of the enactment of this subsection, regardless of the location of the property at the time of the transfer, that was located in Pershing Hall (or otherwise associated with Pershing Hall) on the date on which the United States acquired Pershing Hall pursuant to the Act of June 28, 1935 (Chapter 323; 49 Stat. 426). (3)The funds received by the Secretary pursuant to the sale of Pershing Hall under paragraph (1) shall be transferred to the American Battle Monuments Commission and be made available, subject to appropriation and without fiscal year limitation, for maintaining cemeteries, monuments, and memorials under the jurisdiction of the Commission. 
(4) 
(A)Effective on the day after the date of the sale of Pershing Hall authorized under paragraph (1), the authority of the Secretary to carry out subsections (a), (b), (c), and (e) shall terminate except for purposes of carrying out paragraph (2) of this subsection. (B)Effective on the date that is one year after the date of the sale of Pershing Hall authorized under paragraph (1), the Pershing Hall Revolving Fund shall be abolished and the corpus of the fund, including accrued interest, shall be transferred to the American Battle Monuments Commission and be made available, subject to appropriation and without fiscal year limitation, for maintaining cemeteries, monuments, and memorials under the jurisdiction of the Commission. 
(5)Not later than 180 days after the date of the enactment of this subsection, and each 180-day period thereafter until the date on which the Secretary sells Pershing Hall pursuant to paragraph (1), the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the implementation of this subsection. Not later than 30 days after the date of such sale, the Secretary shall submit to such committees a final report on the implementation of this subsection.. 